This cause was removed for original hearing in this Court, under the act of 1818 (Rev., ch. 962, sec. 5), the construction of which is that the whole case and the original papers are to be sent. It is not like an appeal. In this last, the decree is that of the court below, and this Court reverses or affirms it. The pleadings and proofs must, therefore, remain below, as the foundation of the decree. But upon removals, the decree is altogether the act of this Court. The clerk and master of Chowan ought not, therefore, to have sent a transcript, and he cannot charge the parties the fee for making it. His bill of costs must be reformed by striking that item out.
PER CURIAM. Let the costs of the copies sent to this Court be stricken from the bill of costs.
(373)